Citation Nr: 1813195	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was last before the Board in November 2016 when it was remanded for further development.  The RO has returned the case for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, bilateral hearing loss was incurred as a result of active service.  

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred as a result of active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that as a result of exposure to hazardous noise such as artillery fire without adequate hearing protection, he developed bilateral hearing loss and tinnitus.  

In its November 2016 decision, the Board remanded this case for additional development.  Specifically, the Board found the May 2013 VA examiner's opinion to be inadequate and instructed that the new VA opinion and examination include a discussion on the Veteran's treatment for ear problems in 1955 during active service; the June 2017 VA examiner's opinion did not include this information.  The June 2017 opinion also did not acknowledge and discuss, as instructed, that the Board had conceded that the Veteran was exposed to hazardous noise during active service.  For the issues decided herein, the Board finds there has not been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, to the extent that there are deficiencies in notice or assistance, the Board finds there is no prejudice in deciding the case as the benefits sought are being granted in full.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran was afforded VA examinations for hearing loss and tinnitus in May 2013 and June 2017.  Those examinations showed that the Veteran had hearing loss for VA purposes.  38 C.F.R. § 3.85.  The examiners also documented that the Veteran reported tinnitus and they opined that tinnitus was at least as likely as not related to bilateral hearing loss.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran has met the first element of service connection, a current disability.  

In its November 2016 remand, the Board conceded that the Veteran was exposed to hazardous noise during active service based on his military occupational specialty of light weapons infantryman and lay statements.  Layno v. Brown, 6 Vet. App. 465 (1994).  Exposure to acoustic trauma or noise alone does not mandate that service connection be granted.  Rather, the noise exposure must be shown to have caused his current hearing loss or tinnitus disabilities.  However, the second element of an injury in service is met here.  

The question for the Board is whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to active service, to include as a result of hazardous noise exposure.  

The Board finds that the competent medical evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus are more likely than not related to active service.  

The Veteran's medical reports of record document that the Veteran was treated for an ear problem during service in March 1955.  The Veteran complained of hearing loss and tinnitus since active service at a July 2012 medical appointment.  The Veteran subsequently applied for compensation for hearing loss and tinnitus in February 2013.  

The Veteran submitted a private medical opinion dated February 2014 with a lengthy discussion on the Veteran's hearing loss and tinnitus, to include acknowledgment of in-service noise exposure.  The private medical examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  The Board finds that this positive nexus opinion establishes the third element required for service connection.  

The Board finds that the VA examiners' negative service connection opinions from May 2013 and June 2017 are both inadequate for various reasons, although the underlying objective findings of hearing loss and tinnitus appear in order.  Thus these inadequate negative nexus opinions do not outweigh the competent positive nexus opinion of the private medical examiner.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board herein finds that the evidence is at least in equipoise, as such the Board finds that granting service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


